Motion for order directing Florence S. West, clerk of Schoharie county, N. Y., to pay from moneys deposited on account of the above action in the First National Bank of Middleburg, N. Y. the amount of moneys due on the judgment, and interest to date of payment, to Francis L. Smith, attorney for plaintiff, and the balance to Harold B. Slingerland, attorney for defendants, less fees of clerk, granted. The enforcement of the order to be entered hereon is stayed pending an application by defendants to the Court of Appeals for leave to appeal if such application is made within ten days. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.